[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
JUDGMENT
The above case was referred to an attorney trial referee, who issued his report on January 22, 1990.
No party has filed an objection to the report, and the Court finds that it is appropriate to enter judgment in accordance with the findings and recommendations contained in the report.
Accordingly, judgment shall enter in favor of the plaintiffs, David Barone and Carol Barone, against the defendants, Alexander M. Kordick, Jr. and John Barker, in the amount of $4,895.00. The plaintiffs shall recover their costs.
BEVERLY J. HODGSON JUDGE OF THE SUPERIOR COURT